IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-72,269-02


EX PARTE RODERICK TROY PRUDHOMME, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 89987
FROM THE CRIMINAL DISTRICT COURT JEFFERSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
aggravated sexual assault of a child and sentenced to twenty years' imprisonment.  The Ninth
Court of Appeals affirmed his conviction.  Prudomme v. State, No. 09-06-00436-CR (Tex.
App.-Beaumont, delivered May 23, 2007).
	After a review of the record, we find that Applicant's claim of ineffective assistance
of counsel should have been raised in his previous 11.07 application and is therefore
dismissed. Tex. Code Crim. App. Art. 11.07§4(a)-(c).
	Applicant's claim of denial of counsel for Chapter 64 testing is not available on a writ
and is therefore denied.  Ex Parte Baker, 185 S.W.3d 894, 897 (Tex. Crim. App. 2006).

Filed: April 17, 2013
Do not publish